START, C. J., and LEWIS, J.,
dissenting.
We dissent. We need not stop to consider whether the ministerial act of the clerk of the district court of the county of Roseau in transferring the papers and files in the action to the district court of the county of Hennepin was technically correct or not. No act or nonaction of the clerk can affect a change of the place of trial of an action. Whether the place of trial is changed in a particular case depends upon the statute and the action of the defendant.
Now in this case defendant took such action that, as it claims, the place of trial was changed, and at its request the papers and files were sent to the district court of the county of Hennepin. Thereupon the plaintiffs appeared in the district court of the county of Hennepin and *208moved that court to remand the action to the county of Roseau, “from which said county it was removed.” After a full hearing and consideration of the motion, neither party making any claim that the court was without jurisdiction in the premises, the court denied the motion, on the ground that the action was in fact solely one for the conversion of personal property, and that the complaint was cast in the form of a complaint' in an action for claim and delivery for the purpose of preventing a trial in the county of the defendant’s residence. The record fully sustains this conclusion. Such being the facts, the court ■could not do otherwise than to deny the motion to remand the action to the county from which it was removed.
Substantial justice has been done in this case, for the law and the facts require that it should be tried in the county of Hennepin. Whether the motion was technically made in the wrong county is not material, for all parties by their conduct consented that the motion should be heard in the county in which the plaintiffs made the motion.